

Exhibit 10.8


[I.C. Issacs & Company, Inc.]






Robert S. Stec, Chief Executive Officer,
c/o I.C. Isaacs & Company, Inc.
475 Tenth Avenue, 9th Floor
New York, New York 10018


May 9, 2008
 
Re: Notice of extension of Employment Agreement


Mr. Stec:
 
Pursuant to Section 1 of that certain Employment Agreement (the “Agreement”),
dated November 13, 2007, entered into between I.C. Isaacs & Company, Inc. (the
“Company”) and you (the “Executive”), the Company hereby serves the Executive
with written notice of its election to extend the Term (as defined in the
Agreement) for an additional two-year period. Without any further action on the
part of the Company or the Executive the Term shall now end on December 31,
2011, rather than December 31, 2009 as set forth in the Agreement.








I.C. Issacs & Company, Inc.,
acting by its authorized signatory
 
/s/ Tim Tumminello  
Name: Tim Tumminello
Title: Vice President, Controller,
Interim CFO & Secretary



 
Acknowledged and agreed to by:



/s/ Robert S. Stec  


Robert S. Stec   